UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4412



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM ADDERSON JARRETT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-02-11)


Submitted:   November 30, 2004         Decided:     December 22, 2004


Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey L. Everhart, RICE, EVERHART & BABER, Richmond, Virginia,
for Appellant. Paul J. McNulty, United States Attorney, Michael J.
Elston, Brian R. Hood, Assistant United States Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            William Adderson Jarrett pled guilty to manufacturing

child pornography, 18 U.S.C. § 2251(a) (2000), and receiving child

pornography, 18 U.S.C. § 2252A(a)(2)(A) (2000) (five counts),

reserving the right to appeal the district court’s order denying

his motion to suppress.       Jarrett subsequently filed a motion for

reconsideration of the denial of the motion to suppress.                  The

district court deemed the motion to reconsider to include a motion

to withdraw the guilty plea if the motion to suppress was granted;

therefore, in granting the motion to suppress, the court granted

Jarrett’s motion to withdraw his guilty plea.           On appeal by the

Government, we reversed the district court’s order suppressing the

evidence and remanded for further proceedings.          United States v.

Jarrett, 338 F.3d 339 (4th Cir. 2003), cert. denied, 124 S. Ct.

1457 (2004).    At sentencing, Jarrett moved to reenter a plea of not

guilty.    The district court, concluding that this court mandated

reinstatement of the guilty plea, denied the motion and sentenced

Jarrett to 235 months imprisonment. On appeal, Jarrett argues that

the district court erred in (1) reinstating his guilty plea and (2)

applying a revised version of the Sentencing Guidelines Manual when

he   was   convicted   of   offenses   committed   before   and   after   the

effective date of the revised edition.             Finding no reversible

error, we affirm.




                                   - 2 -
            Jarrett first argues that the district court erred in not

allowing him to reenter his plea of not guilty after this court

reversed    the   district    court’s   order    granting     his   motion   to

suppress.   Specifically, Jarrett maintains that the district court

should have deferred to its earlier ruling in withdrawing Jarrett’s

guilty plea in light of the fact that this court did not address

that issue in its opinion.

            Clearly, Jarrett’s guilty plea was conditioned on his

right to appeal the district court’s order denying his motion to

suppress.    The district court, in granting the motion to suppress

on reconsideration, considered the guilty plea inextricably linked

to its order granting the motion to suppress, and therefore deemed

a motion to withdraw the guilty plea implicit in the motion to

reconsider.       Because    this   court    reversed   the   suppression    of

evidence, the district court reinstated the guilty plea.

            “Few legal precepts are as firmly established as the

doctrine that the mandate of a higher court is ‘controlling as to

matters within its compass.’”        United States v. Bell, 5 F.3d 64, 66

(4th Cir. 1993) (quoting Sprague v. Ticonic Nat’l Bank, 307 U.S.

161, 168 (1939)).      That is, a district court must abide by the

mandate of an appeals court and may not consider questions resolved

by that mandate.      Id.    When a district court engages in further

proceedings related to the matter resolved by the appellate court,

the district court must follow both the letter and the spirit of


                                     - 3 -
the mandate, taking into account the appellate court’s opinion and

the circumstances it embraces.           Id. at 66-67.

               Although this court’s opinion was silent with respect to

the guilty plea, given that the motion to suppress and the guilty

plea were inextricably linked and that this court reversed the

suppression of the evidence, the district court was following the

“letter and spirit of the mandate” in reinstating Jarrett’s guilty

plea.    At best, Jarrett’s motion to reinstate his plea of not

guilty can be construed as a motion to withdraw his guilty plea.

               “A defendant has no ‘absolute right’ to withdraw a guilty

plea, and the district court has discretion to decide whether a

‘fair and just reason’ exists upon which to grant a withdrawal.”

United States v. Bowman, 348 F.3d 408, 413 (4th Cir. 2003), cert.

denied, 124 S. Ct. 1523 (2004).          The district court’s denial of a

motion    to    withdraw   a    guilty   plea   is   reviewed   for   abuse   of

discretion.      United States v. Wilson, 81 F.3d 1300, 1305 (4th Cir.

1996).    Given that Jarrett has proffered no “fair and just reason”

for withdrawal, we find no abuse of discretion in the district

court’s denial of Jarrett’s motion to withdraw the guilty plea.

               Jarrett   also    contends    that    the   district    court’s

application of a five-level enhancement under U.S. Sentencing

Guidelines Manual § 4B1.5(b)(1) (2003) constituted an ex post facto

application of the guidelines, in violation of USSG § 1B1.11(b)(1).

This    court    reviews   the   district    court’s   factual   findings     at


                                     - 4 -
sentencing for clear error, and its interpretation of a sentencing

guideline de novo.    See United States v. Daughtrey, 874 F.2d 213,

217 (4th Cir. 1989).       We find no error in the district court’s

application of the enhancement.     See   USSG § 1B1.11(b)(3) (“If the

defendant is convicted of two offenses, the first committed before

and the second after, a revised edition of the Guidelines Manual

became effective, the revised edition of the Guidelines Manual is

to be applied to both offenses.”); see also United States v. Lewis,

235 F.3d 215, 217-18 (4th Cir. 2000) (explicitly rejecting an ex

post facto argument when a revised edition of the Guidelines Manual

was applied to offenses that predated and postdated the revision).

            Accordingly,    we   affirm   Jarrett’s   convictions   and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              AFFIRMED




                                  - 5 -